from a judgment of the Onondaga County Court (Joseph E. Fahey, J.), rendered June 19, 2002. The judgment convicted defendant, upon his plea of guilty, of assault in the first degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: The contention of defendant that his plea was not knowingly, voluntarily and intelligently entered survives his waiver of the right to appeal (see People v Seaberg, 74 NY2d 1, 10 [1989]). By failing to move to withdraw the plea or to vacate the judgment of conviction, however, defendant failed to preserve that contention for our review, and this case “does not qualify for the narrow, ‘rare case’ exception to the preservation doctrine” (People v Toxey, 86 NY2d 725, 726 [1995], rearg denied 86 NY2d 839 [1995]). Present—Pigott, Jr., P.J., Green, Wisner, Scudder and Gorski, JJ.